Knowltojst, J.
The first sentence of the St. of 1900, c. 202, is as follows: “ The city of Chelsea, for the purpose of purchasing land and erecting thereon a high school building, for furnishing the same, and for other school purposes, and for erecting a fire station and enlarging the Spencer Avenue schoolhouse, may incur indebtedness beyond the limit fixed by law to an amount not exceeding two hundred thousand dollars.”
*570The questions raised- by the bill of exceptions relate to the meaning of the words “ for other school purposes.” The petitioners seek to engraft upon them a limitation which shall make them apply only to school purposes connected with the high school building. They contend that no part of the amount borrowed can be used for any school purpose not directly connected with the specific objects mentioned, at least until all of those objects are accomplished. The respondents contend that the purpose of the statute was to relieve the city to the amount of $200,000 from the restriction of the statutory debt limit, on condition that the money be expended for school purposes and for a fire station, and in their view the mention of specific school purposes is not by way of limitation, but only to make plain the necessity for such legislation. Section 2 of this statute repeals the St. 1897, c. 218, § 4, which last mentioned section fixes the limit of indebtedness for the city from and after the time of its enactment.
The arguments in support of the opposing contentions of the parties are nearly evenly balanced. The question is whether these words shall be construed narrowly or broadly. We are of opinion that the better reasoning calls for a broad and liberal construction of them. Ordinarily the mode of expending money for school purposes and the determination of what schoolhouses shall be built and where they shall be built, and whether particular schoolhouses shall be repaired, is left by the Legislature with cities and towns. In this case the important question for the Legislature was whether the debt limit of Chelsea should be raised with a view to the erection of a fire station and for school purposes. It would have been unwise for the Legislature to attempt to determine the details of expenditure, or how much should be expended for one of the specific objects mentioned and how much for another. In fact, no such determination was attempted, but the distribution of the expenditure among the particular objects named was left to the city. We see no good reason why “ other school purposes ” do not stand in as favorable a relation to the city’s right to expend money as either of the schoolhouses mentioned. Particular objects having been brought to the attention of the Legislature sufficient to justify an extension of the debt limit, the Legislature extended that limit, and *571gave authority to the city broad enough to permit expenditure for any school purpose. In the opinion of a majority of the court the entry must be.

Exceptions overruled.